IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                              January 13, 2015 Session

 PLASTIC SURGERY ASSOCIATES OF KINGSPORT INC v. GREGORY
                      H. PASTRICK

                 Appeal from the Circuit Court for Sullivan County
                       No. C35389C      E. G. Moody, Judge




               No. E2014-01203-COA-R3-CV-FILED-MAY 19, 2015


This action was filed against a surgeon for breach of an employment agreement by his
employers, a group owned equally by four optometrists and one non-physician. The trial
court found that the group was entitled to recover damages arising from the breach. The
surgeon appeals. We affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                           Affirmed; Case Remanded

JOHN W. MCCLARTY, J., delivered the opinion of the Court, in which D. MICHAEL
SWINEY and THOMAS R. FRIERSON, II, JJ., joined.

Russell W. Adkins and Frank A. Johnstone, Kingsport, Tennessee, for the appellant,
Gregory H. Pastrick.

Thomas C. Jessee, Johnson City, Tennessee, for the appellee, Plastic Surgery Associates
of Kingsport, Inc.


                                      OPINION

                                 I. BACKGROUND

       Plastic Surgery Associates of Kingsport, Inc. (“PSA”), dba Southern Plastic
Surgeons (“SPS”), was chartered in 1999 to meet patient demands for plastic surgery
services in Kingsport, Tennessee. PSA‟s shares were owned by Specialty Medical
Services, LLC (“SMS”), an entity that provides management services to the Regional Eye
Center (“EYE”) and other entities. SMS is owned equally by the four physicians from
EYE and Mr. John T. Williams, EYE‟s Chief Executive Officer. Mr. Williams is not a
physician. The Board of Directors of PSA consisted of C. Robert Bice, Jr., M.D.; John L.
Chapman, M.D.; Eric K. Smith, M.D.; Anthony D. Seaton, M.D.; and Mr. Williams.
PSA, pursuant to a management agreement with SMS, agreed to pay 15% of its revenues
as compensation for management services. PSA was incorporated as a general purpose
corporation - not as a professional corporation.

        Wellmont Health System (“Wellmont”) assisted PSA in the initial recruitment of a
plastic surgeon to join the new practice. According to the defendant, Gregory Pastrick,
M.D., near the end of his residency, he received a letter from Wellmont advertising a job
opportunity in Kingsport. Wellmont put him in contact with Mr. Williams, with whom
he had several conversations regarding the position.1 After consultations with his
attorney and counsel for PSA, Dr. Pastrick decided to join the practice. Mr. Williams
worked closely with Dr. Pastrick to determine everything that would be needed for the
clinical part of the business, and PSA spent a significant amount of time and money
equipping the office with staff, equipment, and supplies.

        Dr. Pastrick and PSA entered into an Employment Agreement (“the Agreement”)
on August 30, 1999, the terms of which extended through August 30, 2001. The
Agreement provided that it would automatically extend for two more years absent written
notice of non-renewal. Dr. Pastrick was permitted to terminate the Agreement for any
reason upon 180 days written notice. The Agreement stated that in the event Dr. Pastrick
breached the notice provision, “any amounts otherwise owed by Company to Employee
as of the date of its actual termination in the form of any Bonus . . . shall be retained by
Company as liquidated damages. Said liquidated damages shall be the sole remedy for
Company . . . .” Absent cause, Dr. Pastrick could be terminated upon 180 written days‟
notice.

       Paragraph 8.1 of the Employment Agreement provided the amount of Dr.
Pastrick‟s compensation for the first two years of employment. In accordance with
Paragraph 8.1, Dr. Pastrick received $120,000.00 in the first year and $175,000.00 in the
second year. After the initial two-year term of the contract, Dr. Pastrick‟s compensation
was to be calculated by the formula set forth in Paragraph 8.2. Dr. Pastrick requested that
additional language be included in Paragraph 8.2, to which PSA agreed. Accordingly,
the terms of Paragraph 8.2, as modified by the parties, provided as follows:

               8.2 After the initial two year term of this contract, Company
               shall pay Employee 80% of Net Profits as salary. “Net
               Profits” are defined as all amounts collected on behalf of
               Company on account of services provided to patients by

1
Wellmont paid money toward Dr. Pastrick‟s salary for the first two years.

                                                  -2-
             Employee minus Employee‟s pro rata share of operating
             expenses, costs, reimbursements to patients or insurers and
             other bonuses as may be given to Employee. “Net Profits”
             also shall include the amount Company collects on behalf of
             other physician-employees which bears a substantial
             relationship to Employee‟s ownership interest in the
             Company.

Beginning August 30, 2001, Dr. Pastrick began drawing his salary calculated at 80% of
Net Profits pursuant to the Agreement. According to PSA, the final calculation for the
determination of income is done on a yearly basis. Thus, Dr. Pastrick was paid an
amount in advance each month with any excess in income at the end of the year to be
paid to Dr. Pastrick and any excess in expenses to be paid back to PSA.

      Paula Smith, EYE‟s financial manager, testified as follows:

             Q. Okay. Now explain to the Court how Dr. Pastrick was
             compensated according to the books and records of the
             company after August 30th, 2001 when this contract was just
             extended? So from August to December how was he paid?

             A. From August to December he was continued to be paid at
             $175,000.00 base rate on a salary basis.

             Q. Okay, would you agree with me that 8.2 provides that
             after the two years he was to be paid 80% of net profits as
             salary?

             A. That‟s correct. Yes.

             Q. Why did you not pay net profits from that point between
             August and December?

             A. During that time . . . Dr. Pastrick and the owners of
             Southern Plastic were in negotiation as to buy-in and Dr.
             Pastrick had wanted . . . a higher cash flow than the hundred
             and seventy-five. There is no way to identify 80% of the
             profits on a monthly basis. This is 80% of an annual profit
             being a twelve month business cycle, not 80% of any one
             month, so there was really no way to identify what 80% of the
             profit would be on any given day.

                                         ***

                                          -3-
              . . . In November an agreement was reached on a cash flow
              that Dr. Pastrick felt was adequate and the owners could live
              with or could feel reasonable about and it was effective
              December 1st, 2001.

              Q. Okay, did that, did that formula ever modify 8.2, which is
              80% of net profits?

              A. No.

        Paragraph 12.1of the Agreement allowed that upon the completion of the first two
years of employment, PSA could, within its sole discretion, provide Dr. Pastrick with an
option to buy-in to the practice. The initial percentage of ownership to be purchased by
the Employee was 50% of the Company‟s shares. As set forth in Paragraph 12.2 of the
Agreement, the Employee‟s ownership interest in the practice would increase gradually
until the Employee eventually would own 100% of PSA.

       After the initial two-year period of Dr. Pastrick‟s employment, Mr. Williams
notified him of the board‟s decision to offer him the buy-in option. According to Mr.
Williams, at that time, Dr. Pastrick indicated a desire to become an owner and the parties
began negotiating the terms of the purchase. Dr. Pastrick observed in his answer to the
complaint that the proposal to become an owner was the first time he “became aware of
the fact that the shareholders” of PSA “had little, if any, equity in the corporation, that the
corporation was heavily in debt, and that without additional physicians in the practice . . .
sufficient revenues would not be generated to meet the financial obligations of the
business while providing [Dr. Pastrick] reasonable compensation.”

       By mutual verbal agreement, beginning December 1, 2001, PSA began paying Dr.
Pastrick monthly in the amount of 30% of PSA‟s gross monthly receipts. Ms. Smith
related the following regarding Dr. Pastrick‟s compensation:

              Q. . . . [W]ere you the person who calculated the amount of
              Dr. Pastrick‟s paychecks from the time period of December
              1st, 2001 forward?

              A. I calculated the 30% of the draw, yes.

                                            ***

              . . . [T]he paycheck part was based, the total amount,
              paycheck plus benefits, was based on 30% of gross revenue.


                                             -4-
Dr. Pastrick contends that Paragraph 8.2 became inapplicable during the negotiations, as
the parties had agreed upon a new method of compensation. He asserts that PSA had
agreed to compensate him based upon 30% of gross monthly receipts with PSA assuming
full responsibility for the overhead obligations until such time as negotiations concluded.
Mr. Williams observed, however, that Dr. Pastrick‟s annual compensation still remained
at 80% of Net Profits as defined in Paragraph 8.2, the larger draws subject to a “trueing
up” process at the end of the year. Mr. Williams remarked that compensation to Dr.
Pastrick changed to an owner formula in accordance with Paragraph 11 of the
Agreement.2 He testified further as follows:

                Q. . . . Just explain to the Court what, what he was going to
                get. He said 30%, but this contract remained in effect so he
                got 80% of net profits as salary? Is that correct?

                A. That‟s correct.

                Q. And he got that from the end of August until January of
                the following year?

                A. That‟s correct.

                Q. Then how did it change in January?

                                                   ***

                A. . . . He went to First Tennessee Bank and he then told us
                that they had determined that they were not going to loan him
                the money [for the buy-in] because he had significant
                personal debt for his home.

                                                   ***

                He said they, they denied and so they won‟t loan me the
                money and I don‟t remember the exact words, but the
                conversation was so what do we do now? Do you still want
                to buy in? Yes. So again I got the board of directors of the
                company together and we agreed that we would finance that
                buy-in and requested a $25,000.00 down payment.

                Q. Okay.

2
 Other benefits provided to Dr. Pastrick included the following: 401(k), car, and health, malpractice, life,
and disability insurance.

                                                    -5-
            A. So he said that would be fine and then the middle of
            December he told me he couldn‟t pay the $25,000.00. It
            would be financed 100%. When we had that conversation he
            said that he understood that starting on January 1st he would
            get a draw of 30% of the net receipts against contract term of
            the profit.

            Q. Okay.

            A. And you know, we talked against about well, what‟s
            going to happen if that 80% at the end of the year is less than
            what you‟ve already taken and he said he understood. Okay,
            so the board got back together and we said, okay, we‟ve
            agreed to finance all but $25,000.00. He‟s asking us now to
            finance 100%. It doesn‟t seem practical or reasonable to call
            the deal off over $25,000.00 in the scope of the life of this
            business, so we agreed to finance 100%.

            Q. And you told him accordingly?

            A. Yes.

            Q. Okay. And then what happened in this negotiation toward
            the buy-out?

            A. Well, we proceeded in March and started, began paying as
            the draw and we have our, we had a partners‟ meeting in
            January and we invited him to come, an owners‟ meeting and
            we invited to come and said now that you are in that mode
            and being paid and treated as an owner, we invite you to
            come and participate and have a voice and he did. . . .


       On March 28, 2002, PSA‟s Board of Directors faxed the following letter to Dr.
Pastrick:

            The Board of Directors of Plastic Surgery Associates would
            like to thank you for your service to our company. It is our
            understanding, however, that you are not happy with the
            mutually signed agreement regarding the provisions for
            becoming a shareholder in the corporation. We would like to
            see this take place, however, we insist that any resolution

                                         -6-
      mechanism different from the original buy in plan must be
      fair to the existing owner and must provide a reasonable
      means for the practice to meet its current and future financial
      obligations. The previous letter from Mr. Eilers with an
      alternate plan for completing the buy in failed miserably on
      both of these grounds. We are happy to entertain any
      alternative proposals that are not punitive to the current
      owner. However, absent such a proposal, we expect that the
      buy in will take place as originally agreed to by all the parties.
      We do not feel that any additional discussions will be helpful
      unless you or your legal counsel have any questions regarding
      the intent of the original agreement, or until you have an
      acceptable alternative proposal. If you need us to assist you
      in such a proposal, our legal counsel, Mr. Klein, and our
      Chief Executive Officer, Mr. Williams, will be happy to help
      in any way possible.

      We hope that our current impasse will come to a resolution
      quickly. We feel that the Board and owner have already been
      more than generous in assisting you in financing your
      obligation for completion of the agreement, but we are
      willing to evaluate any other acceptable alternative proposals
      that are fair to all parties involved.


Mr. Williams‟s testimony continued as follows:

      A. . . . [I]n March Mr. Eilers told Mr. Kl[ein] that Greg
      didn‟t want to leave. That‟s the first time we had heard him
      even using that word. That he didn‟t want to leave but he had
      some financial hardship being driven by his house. And we
      didn‟t get much more out of it until in May we were given a
      letter . . . from Mr. Kirk, saying, you know, that he didn‟t
      think it was . . . a good, good buy-in. The thing is Mr. Kirk
      never got any information from us, so we don‟t know what
      information he based his, his opinion on.

                                    ***

      Q. Okay. Tell the Court now we‟re in, I think May, what
      leads into this July 15th, 2002, what‟s called personal,
      confidential, hand-delivered letter of intent. Tell us how we
      got to that.

                                     -7-
                             ***

A. . . . [I]n this agreement we agreed that the $210,000.00 he
paid we would not take it. It would be used to go against
debts of the practice. . . .

Q. Okay. And it says that all shareholders in SPS will
assume proportionate liability for the company debt. So you
all were taking on pro-rata individual . . .?

A. Well, I wouldn‟t be a shareholder at this point, but yes.

                             ***

Q. Okay. And so you had addressed all of the debt issues
that he had raised concerns about? Is that a fair statement?

A. Yes, it‟s over here and he says he agrees to that provision,
so yes.

Q. Okay, and then in paragraph 2 you were waiving the
unpaid management fees?

A. That‟s correct.

Q. Okay. Now . . . page 2 of this letter, how did it come to,
how did it come to be and how did you come to get it?

A. Well, page 2 Dr. Pastrick brought to the meeting.

Q. Okay.

A. And we looked at it and felt like there were a couple of
things he had added that would not make good business sense
to do and after we talked them through with, with Greg he
agreed and so Dr. Pastrick and Dr. Smith, who was secretary
of the company, and I as CEO initialed those changes, or
strike-outs, and we all signed the agreement.

                             ***



                              -8-
             Q. Okay. Now what caused him if he wanted a surgeon to
             come, what caused him to decide to strike through hiring a
             new surgeon in six months and both of you initialed it?

             A. Well, actually we, we could not agree that, you couldn‟t
             guarantee you would have someone in six months . . . .


       On July 15, 2002, the parties signed a binding letter of intent which set forth the
terms of the purchase as agreed to by the parties:

             This letter is to . . . put into writing what has been worked out
             between you and the shareholder of Plastic Surgery
             Associates of Kingsport, Inc., dba Southern Plastic Surgeons
             (SPS) for your buy-in to the company. We are excited to
             make you the following offer binding on SPS and yourself
             once signed by both of us.

             The Shareholders of SPS, will sell 50% of the corporation to
             Greg Pastrick, MD under the following terms and conditions:

             1. The price for buy-in is $210,000. To be paid in monthly
             installments beginning six months after a second plastic
             surgeon becomes employed by the Corporation or August 1,
             2003 whichever comes first. Payment schedule to be
             determined.

             2. These payments will be used by the Corporation to reduce
             loan obligations of the Corporation.

             3. Southern Management Services, LLC will waive unpaid
             management fees to the total amount of $210,000. These fees
             will be discharged as a debt of the practice proportionately to
             Dr. Pastrick‟s installment payments.

             4. As consideration for the discharge of $210,000 in
             previously earned management fees, SPS will amend its
             practice management contract with Southern Management
             Services, LLC to a new term of 10 years beginning at a date
             that coincides with the execution of a sales agreement with
             Dr. Pastrick on the same terms and conditions of the current
             management agreement. However, all physician owners,
             excepting Specialty Medical Services, LLC, may agree to

                                           -9-
      shorten this term to 7 years with no renewal, if the ownership
      interests held by Specialty Medical Services, LLC are first
      bought out by these physician owners for $300,000 no later
      than August 1, 2009 and a full release is obtained for all
      members of Special Medical Services, LLC from all debt
      obligations related to SPS. Specialty Medical Services, LLC
      and its members may, but are not obligated to, finance the
      $300,000 buy-out.

      5. All shareholders in SPS will assume proportionate liability
      for corporate debt and obligations that reflect their ownership.
      A renewed employment contract will be signed with similar
      terms as the current agreement and will reflect
      compensation/benefits and the change of ownership.

      6. The legality of the corporate structure of SPS will be
      resolved to the mutual satisfaction of SPS, its shareholder,
      and Dr. Pastrick.

      7. All documents for this purchase will be completed by
      August 6, 2002.

      If this is satisfactory, please sign below to accept our offer.
      We look forward to the conclusion of this matter and
      welcoming you as an owner of Plastic Surgery Associates of
      Kingsport, Inc.


Mr. Williams described the continuing negotiations as follows:

      Q. . . . When was the first time that you knew as, as the man
      sort of in charge of the day to day operations that Dr. Pastrick
      had no intention of going forward with this agreement?

      A. Well, we had an August 6th deadline to go to the next step
      that we agreed to. I think it‟s in this. Yeah, the last point on
      the second page, to be completed by August 6th, 2002, and
      that deadline came and went and, but Greg asked for an
      extension of a week until August 13th, and he said they just
      needed more time to get his things together, so we said okay.
      That passed and so we asked at that point, Greg, we need to
      get this finished by the 23rd. And I gave him another ten
      days. Then he comes to me and, and in very blunt language

                                   - 10 -
said our agreement was one sided and unfair and I said, Greg,
we‟ve given, no one has given us any objections. No specific
thing. You just are saying this to me. Nobody has said here‟s
what‟s wrong with it. Here‟s how it‟s different from the letter
of intent. Not a word. You just come and tell me, and he, he
seemed agitated when he said it, you know, that he was, it
was one sided and unfair, but he agreed that we, that he
hadn‟t asked for any other information and hadn‟t been,
hadn‟t given us any specifics to deal with and we, our
attorney, would not talk to our attorney and give us any
specifics. So he told me that what he didn‟t like was the
agreement was too complex and it shouldn‟t take that much
paperwork to put a final agreement to these two pages. And
so I told him, because I had seen the agreement and I said,
well, this is a lot of paperwork for this, and our attorney told
me, he said half of it is dealing with removing me as an
owner and addressing the, the corporate structure chain.

                             ***

He said that‟s half the document. I said, okay, so I told Greg
that, but you know, he didn‟t say much else about it, and so
that was after August, around August 23rd. I don‟t know the
exact date that that happened. On the, the next thing we
heard from him was on August 26th when he filed suit to be
removed from his non-compete.

Q. So he still hasn‟t told you he‟s not buying in, told you he
hasn‟t honored the agreement.

A. No.

                             ***

Q. Okay, and then what happened next?

A. Well, . . . his lawyer told us that [Dr. Pastrick] wanted to
open his own practice.

                             ***

That he wanted to open his own practice in Kingsport, but
didn‟t have a specific timeframe. And Greg said to me I‟m

                             - 11 -
              going to leave. He came in to me and said I‟m going to leave.
              Well, I kind of figured that out since he filed suit against us,
              but he said I‟m going to leave, but I don‟t know when, and I
              believe his words were I‟m in no big hurry and I said, so how
              are we supposed to operate our business if our medical
              provider is telling us I‟m going to leave at some point. I said
              Greg, how can we make that work. He said, I don‟t know
              when it‟s going to be. I, I don‟t know. So we‟re meeting
              with our attorney. We decided that we would release him
              from the non-compete because it was pretty apparent we
              weren‟t going to have much luck him working with us, and
              on October 1st I told Dr. Pastrick that we had no choice but to
              close the practice because we knew he was leaving at some
              time. . . .


       PSA contended in its complaint that it began paying Dr. Pastrick as though he was
an owner in expectation that the negotiations for purchase would end successfully.
According to PSA, throughout the negotiations, Dr. Pastrick was actively involved in the
management of the practice, attending and participating in an owners‟ meeting. He
recommended that PSA bring in another plastic surgeon to the practice, and based upon
that recommendation, PSA began recruiting a new plastic surgeon with Dr. Pastrick‟s
input and involvement. It is admitted, however, that Dr. Pastrick was never issued
shares. Ms. Smith additionally testified that

              once Dr. Pastrick notified that he would not be staying with
              the company, we started the trueing up process to calculate
              that and we did not continue [his payment] arrangement
              because that was coming to an end. We did a trueing up to
              match what had already been paid up to 30% against the 80%
              in the contract.

She acknowledged that Dr. Pastrick received no further salary because “he was already
over-compensated from the 80%.” Dr. Pastrick drew the sum of $183,881 as an advance
against income earned from December 1, 2001 through October 11, 2002. Computing
the income earned and expenses in accordance with the Agreement, PSA claims Dr.
Pastrick drew $246,633 over and above his entitled compensation.

       Dr. Pastrick testified that he “intended to uphold what was in” the letter of intent,
“but when the new contract for the actual buy-in was presented, it was . . . one sided and
it was not reflecting this.” He claimed that he “wasn‟t an owner” and “had no shares.”
According to Dr. Pastrick, he “didn‟t attend owners‟ meetings. . . .” He testified further
regarding the formal buy in contract:

                                           - 12 -
             [I]t was a little one-sided and over-powering document on
             their side basically . . . . [I]t asked my wife to sign some
             documents as well as a security agreement . . . . [T]he unpaid
             management fee of $210,000.00 which we had agreed on [in]
             the letter of intent which the, the actual official contract didn‟t
             have that in there, and then as well as the additional debt that
             came up after that letter of intent which was $127,000.00 plus
             dollars that Plastic Surgery Associates owed to the Regional
             Eye Center.

Dr. Pastrick related that after discussions with an accountant and counsel, he became
concerned about the debt of the company. He feared that going forward, “[i]t didn‟t look
like it was going to be viable.”

       Thereafter, without giving any specific reasons, Dr. Pastrick delayed finalizing the
buy-in. On August 26, 2002, he filed the lawsuit against PSA to be removed from the
non-compete clause in the Agreement. Dr. Pastrick testified at trial as follows regarding
the lawsuit:

             Q. . . . First of all did you tell them that you would not be
             fulfilling your agreement?

             A. To buy in?

             Q. Your agreement to, your agreement to continue in your
             relationship as an employee?

             A. Oh, no, I basically told them that I wasn‟t interest[ed] in,
             in buying in but that I would continue to work in the
             company‟s employ and I would be willing to stay even to
             help them bring somebody in to take my place basically,
             because eventually that I would be leaving.

             Q. Did you file in August of 2002 a declaratory judgment
             action?

             A. Yes.

             Q. Why?

             A. The main reason was to get out of the non-compete
             because I wanted to keep my options open because I could

                                            - 13 -
              see that this relationship was deteriorating and that they, they
              may fire me or want me out quickly and I wanted, and I still
              had a debt obligation to Wellmont through the practice
              assistance agreement that was going to be relieved over a
              period of four years, so in other words I owed Wellmont
              money that was basically a loan from Wellmont on the salary
              and some of the overhead payments, but that debt would be
              relieved over a period of service in four years if I remained in
              the community and practiced at, at Wellmont. But this was in
              the third year so I still had another year of obligation to
              Wellmont and with a non-compete if they fired me it would
              close the door. Then I would not be able to remain in the area
              to fulfill my obligation to Wellmont, so that, that was
              basically the reason that I wanted to remain in the community
              to fulfill my obligation to Wellmont and then frankly we liked
              it here and that‟s why I‟m still here because it‟s a nice
              community and a great place to practice . . . .

      After filing the lawsuit, Dr. Pastrick, the only plastic surgeon in the practice, told
PSA that he would be leaving and intended to open his own office. PSA contends it had
no choice but to close thereafter on October 11, 2002. Dr. Pastrick started Plastic
Surgery Center of East Tennessee, his new medical practice located in Kingsport, in
October 2002, shortly after PSA closed.

       The trial court found, inter alia, as follows:

              6. The Court finds that Pastrick failed to satisfy the written
              notice requirement set forth in paragraph 6.2 of the
              Employment Agreement.            According to the testimony
              provided at trial, Pastrick filed suit on August 26, 2002 to be
              removed from the non-compete clause contained in the
              Employment Agreement. Mr. John Williams testified that
              Pastrick did not provide any information regarding his
              intentions to terminate his employment prior to PSA‟s receipt
              of the lawsuit. After PSA‟s receipt of the notice of the
              lawsuit, Pastrick‟s attorney informed PSA that Pastrick
              intended to open his own practice. Pastrick then informed
              Mr. Williams that he was going to leave the practice, but he
              did not know when. Because Pastrick was the only physician
              in the practice, PSA had no choice but to close the practice on
              October 11, 2002. The Court further finds that had Pastrick
              been allowed to continue his employment and the practice not
              close, that he had no incentive to assist in any effort to

                                             - 14 -
               maintain a successful, ongoing business as that would be in
               direct competition with the new practice that he intended to
               open in the near future since PSA had voluntarily released
               him from the non-compete clause in their Employment
               Agreement.

                                           ***

               9. During the buy-in negotiations, PSA began to pay and
               treat Patrick like an owner of the practice at his request. PSA
               invited Pastrick to attend the partners‟ meetings and have a
               voice. Pastrick attended the January 2002 meeting. Also, as
               of December 1, 2001, PSA began to pay Pastrick as though he
               owned an interest in the practice. Because Pastrick was being
               treated as an owner, he received a 10% bonus.

               10. The final calculation for the determination of income
               provided in Paragraph 8.2 is calculated on an annual basis. In
               order to have income throughout the year on a month-to-
               month basis in accordance with industry standards, PSA and
               Pastrick agreed that Pastrick would be advanced money
               against the receipts of the company, in the amount of 30% of
               net3 receipts collected each month. At the end of the fiscal
               year, the 30% of monthly receipts would be measured against
               80% of annual net profits and any necessary adjustments
               would be made. The parties never deviated from the
               calculation set forth in Paragraph 8.2. Rather, the 30% of net
               receipts calculation was simply a method to establish a
               monthly salary for Pastrick. PSA began paying Pastrick at
               the rate of 30% of collections on January 1, 2002.4

               11. The parties entered into a Buy-In Agreement dated July
               15, 2002.

               12. On October 11, 2002, the practice closed. Although PSA
               had not transferred any interest in the company to Pastrick at
               that time, the parties had an implied contract based on their
               acts and conduct. . . .



3
Gross.
4
December 1, 2001.

                                            - 15 -
13. Pastrick drew the sum of $183,881.00 as an advance
against income earned from December 1, 2001 through
October 11, 2002. Paula Smith, financial manager and
certified public accountant for PSA, testified that applying the
formula for compensation set forth in paragraph 8.2 of the
contract, Pastrick drew $246,633.00 over and above his
entitled compensation.

                             ***

15. The Employment Agreement does not clearly specify
how “net profits” are to be calculated. The Court finds that
the term “net profits” is ambiguous. . . . The Court finds that
the term “net profits” in Paragraph 8.2 of the Employment
Agreement is a latent ambiguity because the Employment
Agreement does not clearly specify how “net profits” are to
be calculated. As such, parol evidence is admissible to
explain the term.

16. In Tennessee, a duty of good faith and fair dealing is
imposed in the performance and enforcement of every
contract. Wallace v. Nat’l Bank of Commerce, 938 S.W.2d
684, 686 (Tenn. 1996). The Court finds that Pastrick‟s failure
to provide adequate notice of his intention to leave the
practice and start his own practice violated the duty of good
faith and fair dealing.

17. Pastrick denies that Paragraph 8.2 of the Employment
Agreement has any applicability. According to him, the
parties had agreed to a new method of compensation during
the negotiations for his purchase of PSA‟s shares. In support
of his argument, he relies on Paragraph 11 of the Employment
Agreement, which provides as follows:

    11. Modification of Payments. Company and
    Employee may from time to time by mutual
    agreement change any payments called for under any
    Paragraph of this Agreement.

18. Pastrick also alleges that even if paragraph 8.2 of the
Employment Agreement controls, there is no provision for
any refund or any reference to PSA‟s right to such. The
Court finds that based on the permissible parol evidence of

                             - 16 -
the parties‟ course of dealing and the fact that Pastrick was
being treated as an owner, this argument fails.

19. Pastrick alleges in his counterclaim that PSA grossly
mismanaged the corporate business. He alleges that this
mismanagement violated PSA‟s implied duty to him and
deprived him of the opportunity to earn additional financial
incentives under the Employment Agreement. However, the
Court finds that Pastrick failed to offer any evidence of the
alleged mismanagement of the business. Both Mr. Williams
and Ms. Smith provided testimony at trial regarding their
professional experience. Pastrick offered no testimony at trial
alleging that Mr. Williams and Ms. Smith were not qualified
to manage the operation and finances of the business. Mr.
Williams and Ms. Smith also testified that Pastrick was never
denied access to documentation regarding the business. In
fact, Pastrick received a monthly report regarding the
financial status of the company. Mr. Williams testified that at
no point in the employment negotiations did Pastrick voice
any concerns regarding the corporate structure or investments
made to create the practice.

20. Pastrick also contends that PSA breached its obligation to
him to compensate him for services performed during
September and October 2002. However, according to the
terms of Paragraph 8.2 of the Employment Agreement,
Pastrick was overcompensated by PSA.

21. There being no set-off proven by Pastrick, the Court
finds, based on the testimony of Paula Smith, that he was
overpaid by $246,633.00. There was a book profit of
$130,655.00 as of the closing date of the business. There was
a closeout loss of $200,380.00 which represents the
uncollected receipts less unpaid expenses. This resulted in a
net profit (loss) of $69,725.00. Because the parties agreed
that Pastrick would be treated as an owner and because he
was treated as such, he is responsible for his share of the
outstanding debt. Pursuant to the Employment Agreement,
Pastrick was compensated in the amount of 80% of the net
profits. Pastrick also received a 10% bonus. His 90% of the
net profits (loss) of $62,752. Because Pastrick received
$183,881.00 in compensation, he was overcompensated by
$246,633.00.

                             - 17 -
              22. PSA is not entitled to prejudgment interest as a matter of
              equity due to its inexcusable delay for over ten years in
              setting this case for trial.

(Citations omitted) (numbering in original). This timely appeal followed.


                                        II. ISSUES

       The issues raised in this appeal by Dr. Pastrick are restated as follows:

              1. Whether the trial court erred in permitting PSA to sue to
              enforce an illegal agreement, where PSA was a general
              purpose corporation, owned in part by a non-physician, and
              cannot legally provide medical or surgical services or require
              a physician to split his professional fees.

              2. Whether the trial court erred in holding that Dr. Pastrick
              violated his duty of good faith and fair dealing by failing to
              give 180 days‟ notice of intent to terminate his employment,
              where PSA unilaterally terminated Dr. Pastrick after he
              announced his intent to leave the practice “at some point.”

              3. Whether the trial court erred in holding that Dr. Pastrick‟s
              agreed salary was less than 30% of PSA‟s gross receipts.

              4. Alternatively, whether the trial court erred by calculating
              Dr. Pastrick‟s pay under Section 8.2 of the Agreement.

              5. Whether the trial court erred by holding Dr. Pastrick
              responsible for a share of PSA‟s accrued debt, where Dr.
              Pastrick was an employee, and not an owner or shareholder.



                            III. STANDARD OF REVIEW

       In a civil case heard without a jury, the trial court‟s findings of fact are presumed
to be correct unless the evidence preponderates otherwise. Tenn. R. App. P. 13(d);
Hughes v. Metro. Gov’t. of Nashville and Davidson Cnty., 340 S.W.3d 352 (Tenn. 2011).
In order for the evidence to preponderate against a trial court‟s findings, it must support
another finding of fact with greater convincing effect. Walker v. Sidney Gilreath Assocs.,

                                            - 18 -
40 S.W.3d 66, 71 (Tenn. Ct. App. 2000). The trial court‟s conclusions of law are subject
to a de novo review with no presumption of correctness. Blackburn v. Blackburn, 270
S.W.3d 42, 47 (Tenn. 2008). The trial court‟s determinations regarding witness
credibility are entitled to great weight on appeal and shall not be disturbed absent clear
and convincing evidence to the contrary. Morrison v. Allen, 33 8 S. W.35 417, 426
(Tenn. 2011).


       In this case, it is necessary to construe the Agreement and the statutory provisions.
As noted in Cookeville Regional Medical Center Authority v. Cardiac Anesthesia
Services, PLLC, No. M2007-02561-COA-R3-CV, 2009 WL 4113586 (Tenn. Ct. App.
Nov. 24, 2009),

              [t]he applicable standards of review and rules of construction
              are strikingly similar since it is the court‟s goal to ascertain
              the intent of the parties to the contract and to ascertain the
              intent of the legislature in the statute. The process of
              ascertaining intent, in both situations, begins with the
              language actually used.

              A. Contract Construction

              The question of interpretation of a contract is a question of
              law. Guiliano v. Cleo, Inc., 995 S.W.2d 88, 95 (Tenn. 1999).
              Therefore, the trial court‟s interpretation of a contractual
              document is not entitled to a presumption of correctness on
              appeal. Allstate Insurance Company v. Watson, 195 S.W.3d
609, 611 (Tenn. 2006); Angus v. Western Heritage Ins. Co.,
              48 S.W.3d 728, 730 (Tenn. Ct. App. 2000). This court must
              review the document ourselves and make our own
              determination regarding its meaning and legal import.
              Hillsboro Plaza Enters. v. Moon, 860 S.W.2d 45, 47 (Tenn.
              Ct. App. 1993).

              Our review is governed by well-settled principles. “The
              central tenet of contract construction is that the intent of the
              contracting parties at the time of executing the agreement
              should govern.” Planters Gin Co. v. Fed. Compress &
              Warehouse Co., Inc., 78 S.W.3d 885, 890 (Tenn. 2002). The
              court‟s role in resolving disputes regarding the interpretation
              of a contract is to ascertain the intention of the parties based
              upon the usual, natural, and ordinary meaning of the language
              used. Allstate Ins. Co., 195 S.W.3d at 611; Staubach Retail

                                           - 19 -
Services-Southeast LLC v. H.G. Hill Realty Co., 160 S.W.3d
521, 526 (Tenn. 2005); Guiliano, 995 S.W.2d at 95; Bob
Pearsall Motors, Inc. v. Regal Chrysler-Plymouth Inc., 521
S.W.2d 578, 580 (Tenn. 1975).

In construing the contract, the court is to determine whether
the language is ambiguous. Allstate Ins. Co., 195 S.W.3d at
611; Planters Gin Co., 78 S.W.3d at 890. If the language in
the contract is clear and unambiguous, then the “literal
meaning controls the outcome of the dispute.” Allstate Ins.
Co., 195 S.W.3d at 611; City of Cookeville, TN v. Cookeville
Regional Med. Ctr., 126 S.W.3d 897, 903 (Tenn. 2004);
Planters Gin Co., 78 S.W.3d at 890. “A contract term is not
ambiguous merely because the parties to the contract may
interpret the term in different ways.” Staubach, 160 S.W.3d
at 526.

B. Statutory Construction

Construction of a statute is also a question of law which
appellate courts review de novo, without a presumption of
correctness of the trial court‟s findings. Barge v. Sadler, 70
S.W.3d 683, 686 (Tenn. 2002); Hill v. City of Germantown,
31 S.W3d 234, 237 (Tenn. 2000); Gleaves v. Checker Cab
Transit Corp., Inc., 15 S.W.3d 799, 802 (Tenn. 2000);
Exxonmobil Oil Corp. v. Metro. Gov’t. of Nashville and
Davidson County, 246 S.W.3d 31, 35 (Tenn. Ct. App. 2005).

The primary rule of statutory construction is “to ascertain and
give effect to the intention and purpose of the legislature.”
LensCrafters, Inc. v. Sundquist, 33 S.W.3d 772, 777 (Tenn.
2000); Carson Creek Vacation Resorts, Inc. v. Dept. of
Revenue, 865 S.W.2d 1, 2 (Tenn. 1993); Exxonmobil, 246
S.W.3d at 35; McGee v. Best, 106 S.W.3d 48, 64 (Tenn. Ct.
App. 2002). To determine legislative intent or purpose, one
must look to the natural and ordinary meaning of the
language used in the statute itself. We must examine any
provision within the context of the entire statute and in light
of its over-arching purpose and the goals it serves. State v.
Flemming, 19 S.W.3d 195, 197 (Tenn. 2000); Cohen v.
Cohen, 937 S.W.2d 823, 828 (Tenn. 1996); Exxonmobil, 246
S.W.3d at 35; T.R. Mills Contractors, Inc. v. WRH
Enterprises, LLC, 93 S.W.3d 861, 867 (Tenn. Ct. App. 2002).

                             - 20 -
             The statute should be read “without any forced or subtle
             construction which would extend or limit its meaning.” Nat’l
             Gas Distributors, Inc. v. State, 804 S.W.2d 66, 67 (Tenn.
             1991). As our Supreme Court has said, “[w]e must seek a
             reasonable construction in light of the purposes, objectives,
             and spirit of the statute based on good sound reasoning.”
             Scott v. Ashland Healthcare Center, Inc., 49 S.W.3d 281, 286
             (Tenn. 2001) (citing State v. Turner, 913 S.W.2d 158, 160
             (Tenn. 1995)).

             Courts are also instructed to “give effect to every word,
             phrase, clause and sentence of the act in order to carry out the
             legislative intent.” Tidwell v. Collins, 522 S.W.2d 674, 676-
             77 (Tenn. 1975); In re Estate of Dobbins, 987 S.W.2d 30, 34
             (Tenn. Ct. App. 1998). Courts must presume that the General
             Assembly selected these words deliberately, Tenn.
             Manufactured Housing Ass’n. v. Metro. Gov’t., 798 S.W.2d
254, 257 (Tenn. Ct. App. 1990), and that the use of these
             words conveys some intent and carries meaning and purpose.
             Tennessee Growers, Inc. v. King, 682 S.W.2d 203, 205 (Tenn.
             1984); Clark v. Crow, 37 S.W.3d 919, 922 (Tenn. Ct. App.
             2000).

             When construing statutes that are part of a statutory scheme,
             we are also directed to look to the context of the particular
             provision. Our Supreme Court has made the following
             observation:

             When statutory provisions are, as in this case, enacted as part
             of a larger Act, „we examine the entire Act with a view to
             arrive at the true intention of each section and the effect to be
             given, if possible, to the entire Act and every section thereof.
             Where different sections are apparently in conflict we must
             harmonize them, if practicable, and lean in favor of a
             construction which will render every word operative.‟

             Hill, 31 S.W.3d at 238 (quoting Bible & Godwin Constr. Co.
             v. Faener Corp., 504 S.W.2d 370, 371 (Tenn. 1974)).

Cookeville Reg’l., 2009 WL 4113586 at *2-4.




                                           - 21 -
                                   IV. DISCUSSION


       Dr. Pastrick argues that the Agreement between the parties is an illegal contract
because PSA, as a for-profit general corporation, cannot provide medical services
pursuant to Tennessee Code Annotated section 68-11-205. Dr. Pastrick also argues that
the Agreement provides for the splitting of fees between a physician and a non-physician
investor and a management group including the non-physician in violation of Tennessee
Code Annotated section 63-6-225.

      In the opening arguments at trial, counsel for PSA noted as follows:

      [O]ne of the issues that you‟ll have to consider that we contend is a red
      herring is . . . that when this practice was put together Mr. John Williams . .
      . who‟s the representative of Plastic Surgery Associates, is a non-doctor.
      He, he was given a share in the practice of Plastic Surgery Associates by
      way of a management company that also owned the interest. . . . Mr.
      Adkins has argued . . . we have an illegal contract because a doctor cannot
      share his fees and cannot be a co-owner with a non-doctor. I think the case
      law is clear and the statute is clear that the issuance of shares to . . . Mr.
      Williams, if inappropriate or if illegal in the sense that he‟s not allowed to
      have shared is the case, then that just means he doesn‟t get any shares. It
      doesn‟t void the corporation itself. . . . When Dr. Pastrick at the end of his
      contract, after signing everything says, well, gee, it‟s illegal because we
      have a , a . . . non-doctor involved in this, two things occurred. . . . [T]hey
      check, but more importantly they agreed with Dr. Pastrick. If that‟s a
      problem Mr. Williams is out. . . . [T]he Mr. Williams could not get a share.
      It didn‟t end the corporation. It just meant Mr. Williams could not own
      anything. Nobody went to the medical board. Nobody did anything. Dr.
      Pastrick didn‟t lose a dime. Mr. Williams was not over-reaching. It‟s
      nothing more than a red herring. . . .


      Tennessee Code Annotated section 68-11-205 addresses the unauthorized practice
of medicine. As noted in an August 8, 2007 Tennessee Attorney General opinion:

             The legal principle that undergirds . . . [Tennessee Code
             Annotated section] 68-11-205 . . . . is a common law legal
             doctrine known as the “corporate practice of medicine”
             doctrine.    The Tennessee Supreme Court invoked the
             principles of this doctrine in State ex rel. Loser v. National
             Optical Stores Co., 189 Tenn. 433, 225 S.W.2d 263 (Tenn.
             1949), when it held that the “rule is uniform that a

                                           - 22 -
corporation cannot practice one of the learned professions.”
Relying on decisions from other jurisdictions that reached a
similar result, the court in Loser reasoned that if that course
were sanctioned, the logical result would be that corporations
and business partnerships “might practice law, medicine,
dentistry or any other profession by the simple expedient of
employing licensed agents,” and that if this were permitted,
“professional standards would be practically destroyed, and
professions requiring special training would be
commercialized, to the public detriment.” The court in Loser
pointed out further that the “ethics of any profession is based
upon personal or individual responsibility,” and that one who
practices a profession “is responsible directly to his patient or
his client,” and hence “he cannot properly act in the practice
of his vocation as an agent of a corporation or business
partnership whose interests in the very nature of the case are
commercial in character.” Id. at 445, 446 (citations omitted).

. . . [B]oth Tenn. Code Ann. §§ 48-101-610(d) and 48-249-
1109(e) provide that certain specified combinations of health
care professionals have a right to own stock in, or be
members or holders of financial rights in, the same
professional corporation or PLLC. The legislature has
determined that the services rendered by these health care
professionals are “related and complementary to each other.”
Tenn. Code Ann. §§ 48-101-610(d)(4) and 48-249-
1109(e)(2). . . .

                             ***

. . . [B]oth Tenn. Code Ann. §§ 48-101-610(a)(2) and 48-249-
1109(b), respectively, impose certain limitations on
ownership and eligibility. The former section prohibits a
professional corporation from issuing shares for sale to
persons who are not licensed to practice such profession in
Tennessee, unless the licensing authority that licenses the
professionals forming such corporations specifically
authorizes the issuance of such shares. The latter section
prohibits a PLLC from having persons who are not licensed
to practice a profession described in the PLLC‟s articles in
this state as members or holders of financial rights, unless the
licensing authority that licenses the professions who are


                              - 23 -
             members or holders of such a PLLC specifically so
             authorizes. Id. . . . .

                                          ***

             . . . [I]t is not lawful for a licensed physician to be employed
             by a non-physician, unless such employment falls within a
             specific statutory exception to the “corporate practice of
             medicine” doctrine. . . .

Tenn. Op. Atty. Gen. No. 07-116, 2007 WL 2819326 (Tenn. A.G. Aug. 8, 2007), at *2-5.
A prior Attorney General opinion in 1994 concluded “that the common law as expressed
in the Loser case would bar the employment of a licensed physician as a salaried
employee by a business corporation . . . .” Tenn. Op. Atty. Gen. No. 94-009, 1994 WL
30499 (Tenn. A.G. Jan. 28, 1994) at *3.

       PSA, owned by a general LLC (SMS) that includes a non-physician, was
incorporated as a general for-profit corporation. A general corporation, as opposed to a
professional corporation, does not have the legal capacity to practice medicine in the
State of Tennessee. See Tenn. Op. Atty. Gen. No. 88-152, 1988 WL 410228 (Tenn. A.G.
Aug. 25, 1988) at *3. It would appear that the provision of professional plastic surgery
services by a licensed physician acting on the behalf of PSA as a general corporation
constituted a violation of Tennessee Code Annotated section 63-6-201, et seq. “[B]ased
upon the existing Tennessee statutes and common law principles, a nonprofessional
corporation cannot lawfully engage in the practice of medicine; nor can it employ
physicians to practice for it.” Tenn. Op. Atty. Gen. No. 94-053, 1994 WL 133678 (Tenn.
A.G. Apr. 12, 1994) at *2.


      Tennessee Code Annotated section 63-6-225 provides as follows:

             (a) It is an offense for any licensed physician or surgeon to
             divide or to agree to divide any fee or compensation of any
             sort received or charged in the practice of medicine or surgery
             with any person, without the knowledge and consent of the
             person paying the fee or compensation, or against whom the
             fee may be charged.

             (b) The provisions of this section do not prohibit a physician
             from compensating any independent contractor that provides
             goods or services to the physician on the basis of a percentage
             of the physician‟s fees generated in the practice of medicine.
             The percentage must be reasonably related to the value of the

                                          - 24 -
              goods or services provided. Payments by physicians in return
              for referrals are prohibited.

              (c) A violation of this section is a Class B misdemeanor.

Tennessee Code Annotated section 63-6-226 authorizes a treble damage recovery for
violation of the fee splitting prohibition of Tennessee Code Annotated section 63-6-225.

       In a 2009 opinion, Cookeville Regional Medical Center Authority v. Cardiac
Anesthesia Services, PLLC, No. M2007-02561-COA-R3-CV, 2009 WL 4113586 (Tenn.
Ct. App. Nov. 24, 2009) (cert. denied May 20, 2010), a panel of this court concluded that
the determinative issue on appeal in that fee splitting case was whether the contract
between the hospital and a physician group contained an unlawful division of fees
prohibited by Tennessee Code Annotated section 63-6-225 and was, thus, unenforceable.
Five years into the contract, both parties had charged breach of contract. This court held:

              Tenn. Code Ann. § 63-6-225(a) is quite clear. Under
              subsection (a), a licensed physician may not divide his or her
              fee or even agree to divide a fee with any person. The statute
              contains only two exceptions to this prohibition. First,
              subsection (a) provides that a physician may split the fee with
              another if there is consent by the patient or payor. In other
              words, so long as all parties to the transaction agree, then
              subsection (a) does not prohibit fee splitting. Second, under
              subsection (b) a fee may be split to pay for goods or services
              if the amount is reasonably related to the value of those goods
              or services. It is clear neither exception applies here.

Id. at *5. The court in Cookeville Regional concluded that “[i]f a contract is prohibited
by statute, then it cannot be enforced.” Id. at *6 (citing Mascari v. Raines, 415 S.W.2d
874, 876 (Tenn. 1967); Kirkpatrick v. Tipton, 670 S.W.2d 224, 226 n. 4 (Tenn. Ct. App.
1984)). The court further provided: “[t]o hold that the fee-splitting statute does not apply
to [a] physician group . . . would, in essence, rob the statute of its effectiveness in
preventing the evils the legislature sought to avoid.” Id. In a related case, Cardiac
Anesthesia Services, PLLC v. Jones, 385 S.W.3d 530 (Tenn. Ct. App. 2012) (cert. denied
Aug. 16, 2012), another panel observed that “Tennessee law provides that a physician
may not agree to divide any fee received without the knowledge and consent of the
individual paying the fee.” Id. at 532. An earlier opinion by the Tennessee Attorney
General observed that despite “concerns that certain widespread, and now widely-
accepted, physician practices would be prohibited” if the statute is enforced, “[n]either
the plain language of T.C.A. § 63-6-225, its legislative history, nor case law supports the
conclusion that the General Assembly intended to limit the application of this statute
solely to situations involving a physician‟s division of a fee with someone who makes a

                                           - 25 -
referral.” Tenn. Op. Atty. Gen. No. 95-030, 1995 WL 173796 (Tenn. A.G. Apr. 5, 1995)
at *3. Under the ordinary language of Tennessee Code Annotated section 63-6-225, the
Agreement before us to split fees is prohibited by the statute.

        PSA submits that this case is controlled by Medical Education Assistance
Corporation v. State, 19 S.W.3d 803 (Tenn. Ct. App. 1999). In that case, Dr. Mehta
argued that at the time that he entered into his employment contract with East Tennessee
State University and the Medical Education Assistance Corporation, Tennessee Code
Annotated sections 63-6-204 and 68-11-205 provided that “a corporation and any state,
local, county governmental unit or division thereof were prohibited from the practice of
medicine and physicians were not permitted to divide or split their fees with
nonphysicians.” Medical Educ., 19 S.W.3d at 812. This court determined that Dr. Mehta
was estopped from asserting his defense to the enforcement of the employment contract
because Dr. Mehta‟s positive acts of practicing medicine and his silence or negative
omission to make any objection over the course of ten years inured to his great benefit in
that his employer provided an initial referral network, office space, equipment, and staff.
Id. The Medical Education court went on to hold that even without the ten-year lapse
before Dr. Mehta raised his objections regarding the legality of the employment contract,
his arguments would still fail because Dr. Mehta was not a member of the class sought to
be protected by the statute. Rather, he sought enforcement of the rule for more personal
reasons. Id. at 813.

       In Newton v. Cox, 878 S.W.2d 105 (Tenn. 1994), our Supreme Court directed us
that when we conclude statutes under consideration “represent[] a declaration of the
public policy of this State, we must next determine whether a contract in contravention of
[those] statute[s] is „void‟ or „voidable.‟” Id. at 108. The Newton Court observed:

             It is widely recognized that

             [a] void contract is no contract at all; it binds no one and is a
             mere nullity. Accordingly, an action cannot be maintained
             for damages for its breach. No disaffirmance is required to
             avoid it, and it cannot be validated by ratification. . . . A
             contract wholly void is void as to everybody whose rights
             would be affected by it if valid.

             17A Am.Jur.2d Contracts § 7 (1991) (footnotes omitted).

             In contrast,

             A voidable contract is one where one or more parties have the
             power . . . to avoid the legal relations created by the contract,
             or by ratification of the contract to extinguish the power of

                                            - 26 -
              avoidance. Accordingly, a voidable contract is valid and
              binding until it is avoided by the party entitled to avoid it.

              Id.

              The prevailing view which has also been applied in
              Tennessee is that contracts are voidable and not void when
              they violate statutes enacted for the protection of the public
              interests or for the protection of the class of persons of which
              the party seeking to avoid the contract is a member. Herbert
              v. W.G. Bush & Co., 42 Tenn. App. 1, 298 S.W.2d 747, 752
              (1956); Palmer Bros. v. Havens, 29 Tenn. App. 8, 193
S.W.2d 91, 92 (1945); see generally 17A Am.Jur.2d
              Contracts § 251 (1991).

       The Agreement in this case allowed an unlicensed general corporation owned in
part by a non-physician to be compensated through a percentage of the net profits
generated by the licensed physician. As noted above, “a nonprofessional corporation
cannot lawfully engage in the practice of medicine; nor can it employ physicians to
practice for it.” Tenn. Op. Atty. Gen. No. 94-053, 1994 WL 133678 (Tenn. A.G. Apr.
12, 1994) at *2.

       As described in Newton, the Agreement before us violates statutes enacted both
for the protection of the public and for the protection of “the party seeking to avoid the
contract,” i.e., the licensed physician, Dr. Pastrick. 878 S.W.2d at 108. Since the
Agreement entered into between Dr. Pastrick and PSA violates the statutes and the public
policy of this state, we find that it was voidable. Id. at 108, 112. As a “voidable”
contract, it was “valid and binding” until it was “avoided by the party entitled to avoid it”
or “ratifi[ed] . . . to extinguish the power of avoidance.” Id. at 108 (emphasis added). A
preponderance of the evidence in this case supports the conclusion of the trial court that
Dr. Pastrick, by his actions, ratified the Agreement. He is estopped to now seek to avoid
it.

                                   V. CONCLUSION

        We therefore conclude that the trial court did not err in allowing enforcement of
the Agreement. The evidence likewise does not preponderate against the trial court‟s
determination that Dr. Pastrick violated his duty of good faith and fair dealing by failing
to give 180 days‟ notice in writing of his desire to terminate his employment, which his
ability to open a new private practice in the same month PSA closed reveals had long
been his intent. The record additionally reveals that Dr. Pastrick was considered and
treated as an owner of the practice, as he made his own scheduling times at the facility,
hosted a Christmas party at his home that was billed to the company, and attended at least

                                            - 27 -
one board meeting in addition to receiving the increased monthly salary. Accordingly,
the evidence supports the trial court‟s calculation of Dr. Pastrick‟s pay and responsibility
for the share of the accrued debt.

      The trial court‟s decision is affirmed and the case remanded for such further
proceedings as may be necessary. Costs of the appeal are assessed to the appellant,
Gregory H. Pastrick.




                                                    _________________________________
                                                    JOHN W. McCLARTY, JUDGE




                                           - 28 -